We affirm without prejudice to the right of the appellants to renew in the light of subsequent events. There is more than a suspicion that the action of the trustee in seeking a judicial declaration that the several agreements are valid is motivated by the existence of the action in California in which the present plaintiff, as trustee, is named as a defendant. Upon the record, however, a troublesome question is presented as to the extent that any determination made by the courts of California may be effectively implemented as to funds in the possession of the plaintiff trustee in this State in view of the inability of the foreign State to obtain personal jurisdiction of the trustee and his apparent decision not to submit himself thereto. We recognize the possibility that some of the individual defendants named as members of the federation and constituting those necessary to make this a class action may be “ captive ” parties. Otherwise stated, it appears that some, if not all, of these individual defendants are defending this action within certain boundaries defined by officials of the federation. If, in the opinion of such officials, any action is taken by such defendants beyond the proscribed area they may be subject to discipline within the federation. Therefore, any application by members of the federation, whether resident or nonresident, and possibly suspended or expelled members, to become active parties to this action, to make this a true adversary proceeding, should be given serious consideration. Settle order. Concur — Breitel, J. P., McNally, Bergan and Bastow, JJ.